Citation Nr: 1201236	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-15 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disk disease (DDD), cervical spine.

3.  Entitlement to an initial disability rating in excess of 10 percent for low back strain.

4.  Entitlement to an initial compensable disability rating for hypertension.

5.  Entitlement to an initial disability rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.S.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1983 to January 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2011, the Veteran's representative submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

In September 2011, the Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to an initial compensable rating for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has had a continuity of sleep apnea symptoms documented since his active duty service.

2.  Throughout the period of appeal, the Veteran's cervical spine disability is manifest by no more than objective observation of forward flexion of 30 degrees or greater with pain.

3.  Throughout the period of appeal, the Veteran's low back disability is manifest by no more than objective observation of forward flexion of 85 degrees or greater with pain.

4.  The Veteran's hypertension is manifest by no more than a history of diastolic pressure over 100 that requires continuous medication for control.


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for a disability rating 20 percent, but no higher, for a cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised DCs 5235-5243 (as in effect since September 26, 2003)) (2011).

3.  The criteria for a disability rating in excess of 10 percent for a low back disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised DCs 5235-5243 (as in effect since September 26, 2003)) (2011).

4.  The criteria for a disability rating of 10 percent, but no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the claim for service connection, the record reflects that the Veteran was provided notice in September 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  As this letter was sent prior to the February 2009 initial adjudication of the claim, the Board finds that the duty to notify was satisfied.

Concerning the claims for higher initial disability ratings, the Veteran's claims are deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA and private treatment records have been obtained.  The Veteran also was afforded VA examinations in connection with the current claims.  

The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
	
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Sleep Apnea

In this case, an outpatient record from December 2007 reflects that the Veteran was still waiting for a referral for a sleep study.  Another outpatient record from January 2008 indicates that the Veteran had a history of sleep difficulties that spanned several years.  The examiner opined that the Veteran's symptoms were suggestive of obstructive sleep apnea.  A sleep study performed in April 2008 confirmed a diagnosis of sleep apnea.

On VA examination in January 2009, the Veteran reported that he had a long history of snoring, and over the past several years, he had developed worsening daytime hypersomnolence.  The examiner indicated that the Veteran had sleep apnea that was currently controlled with a CPAP.  No opinion regarding etiology was given.

During the September 2011 Board hearing, the Veteran's spouse testified that the Veteran had made appointments to have his snoring evaluated while he was on active duty, but his appointments were continually moved due to the effects of Hurricane Katrina.  The Veteran added that he had difficulties with snoring and apnea prior to leaving active duty, but his appointments were continually cancelled due to difficulties with Hurricane Katrina.

Based on a review of the record, and by extending all reasonable doubt to the Veteran, the Board finds that service connection for sleep apnea is warranted.

There is satisfactory evidence of record which establishes a continuity of sleep apnea symptoms from the time the Veteran left active duty through the present.  Lay statements are of record which provide a continuity of symptomatology from the Veteran's period of active duty through the present.  The Veteran and his spouse have stated in various submissions to the VA that he has experienced snoring and apnea symptoms.  The Veteran is competent to describe the snoring and sleep symptoms that he experiences because such symptoms come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Significantly, the medical evidence of record corroborates the Veteran's account of a continuity of sleep apnea symptoms dating from his time on active duty through the present.  Thus, the Board finds the lay statements credible regarding a continuity of symptomatology.

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  In this case, the Board finds that the lay testimony, as supported by the medical records, provides sufficient support for the present claim.  In light of the medical records which document current sleep apnea, and the lay statements which credibly provide a continuity of the Veteran's sleep apnea symptoms since his period of active duty, the Board finds that the benefit-of-the-doubt rule applies, and service connection for sleep apnea is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Law and Regulations-Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
      
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

Cervical Spine Disability

Effective September 26, 2003 (prior to the filing of the Veteran's claim in September 2008) the criteria for rating all spine disabilities (to include intevertebral disc syndrome (IVDS), designated under current DC 5243) are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A rating of 20 percent is assignable for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable where there is unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for DCs 5235-5243 (as in effect since September 26, 2003).

Under the rating schedule, forward flexion, extension, and left and right flexion to 45 degrees, and left and right lateral rotation to 80 degrees, each, are considered normal range of motion for the cervical spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

A June 2008 private treatment record shows that the Veteran had neck pain that extended to his right upper extremity.  The note reflects that the Veteran denied experiencing significant symptoms involving the left upper extremity.  The examiner indicated that the Veteran's neck had slightly restricted movement, and the Veteran had cervical radiculopathy.

A private MRI of the cervical spine from July 2008 revealed postoperative changes of cervical fusion at C5-C7, central disc-osteophyte protrusion at C3-4, and varying degrees of neural foraminal encroachment.

On VA examination in January 2009, the Veteran complained of daily neck pain.  He said that his pain rated a 5 on a 0 (low) to 10 (high) pain scale.  He described some pain radiation to his right shoulder blade and his right arm.  The note reflects that the Veteran denied any significant flare-ups or neurological complaints.  The examiner observed no heat, swelling, erythema, or muscle spasms.  The examiner indicated that there was no pain to palpation or manipulations.  Forward flexion of the cervical spine was to 35 degrees.  Extension was to 25 degrees.  Right lateral flexion was to 35 degrees.  Left lateral flexion was to 30 degrees.  Right and left lateral rotation was to 70 degrees.  Pain was present with forward flexion and extension, and no additional limitation of motion was observed.  The examiner further noted that a prior nerve conduction study revealed mild entrapment of the right median nerve at the wrist, carpal tunnel syndrome, and mild entrapment of the right ulnar nerve across the elbow.  The examiner gave a diagnosis of DDD, cervical spine, without objective findings of radiculopathy at that time.

Additional private treatment records from 2010 and 2011 contain the Veteran's complaints of neck pain.

During his September 2011 Board hearing, the Veteran remarked that he experienced neck pain.  He said that he took medication for his neck pain but did not undergo any other treatment.  He added that he experienced pain that radiated down his right arm but not his left arm.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a rating of 20 percent, but no higher, for the Veteran's service-connected cervical spine disability is warranted.

First addressing the General Rating Formula, the Board notes that, pertinent to the current claim for increase, the Veteran's demonstrated range of motion, without consideration of DeLuca factors, has not met the requirements for a 20 percent rating.  In this regard, as reflected in the January 2009 VA examination report, the Veteran had forward flexion of the cervical spine to 35 degrees, and the combined range of motion of the cervical spine has been greater than 170 degrees.  

Notwithstanding this evidence, the Board may consider awarding a higher rating based on functional loss due to pain on motion and use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The evidence of record documents the Veteran's consistent and credible reports of ongoing severe pain throughout the appeal period, and the January 2009 VA examiner noted that the Veteran did in fact have pain on range of motion testing.  Additionally, at his personal hearing, the Veteran credibly testified about how pain affects his daily activities.  Accordingly, the Board finds that a rating of 20 percent, but no higher, is warranted for the Veteran's cervical spine disability when considering DeLuca factors and when giving the Veteran the benefit of the doubt.

The record does not reflect forward flexion being limited to 15 degrees or less, or favorable or unfavorable ankylosis of the cervical spine.  Thus, a rating in excess of 20 percent is not warranted under the General Rating Formula.  In reaching this conclusion, the Board has considered the Veteran's complaints on examination, but does not find them more probative than the objective medical findings.

Overall, the Board finds that the medical evidence is consistent with no more than a 20 percent rating for the cervical spine under the General Rating Formula.  Since the medical evidence does not support the assignment of the next higher rating(s) under the General Rating Formula, it logically follows that no higher rating under the General Rating Formula is assignable.  

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected cervical spine disability.  However, such would not be the case here.  None of the evidence of record indicates that the Veteran has any neurological impairment other than his right upper extremity radiculopathy.  In a February 2009 rating decision, the RO awarded a 10 percent evaluation for the Veteran's right upper extremity neurological symptoms, and the Veteran did not appeal that decision.  Because there has been no objective evidence of additional neurological impairment attributable to the cervical spine, the Board finds that there is no basis for additional separate, compensable ratings under this provision.  

Finally, the Board notes that the revised criteria provide no other basis for assigning a higher rating for the Veteran's cervical spine.  Although the revised criteria sets forth a Formula for Rating IVDS on the Basis of Incapacitating episodes, here, the disability also is not shown to involve any incapacitating episodes throughout the period applicable to the appeal.


Low Back Strain

Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for DCs 5235-5243 (as in effect since September 26, 2003).

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's post-service treatment records are negative for any treatment for the lower back.

On VA examination in January 2009, the Veteran said that he had experienced lower back pain for the previous 20 years.  He complained of intermittent back pain which occurred two to three times a week.  He stated that his pain rated a 3 or 4 on a 0 (low) to 10 (high) pain scale.  He indicated that there was no significant radiation or flare-ups of pain.  No neurological complaints were present.  The examiner observed that the Veteran's gait was normal, and he was able to walk in tandem, on his heels, and on his toes without difficulty.  The examiner found no heat, swelling, erythema, or muscle spasms.  No pain to palpation was noted.  On repetitive range of motion testing, forward flexion of the thoracolumbar spine was to 90 degrees.  Extension was to 30 degrees with pain.  Right and left lateral flexion were to 30 degrees.  Right and left lateral rotation were to 45 degrees.  No additional limitation of motion due to pain was noted.  The diagnosis given was low back strain, resolved, without current objective findings.

During his September 2011 hearing, the Veteran explained that his low back pain caused difficulty when he had to pick objects up.  He had never been prescribed bed rest, and he had not missed any work due to his back.  He said that he took medication for his back.

First addressing the General Rating Formula, the Board notes that, pertinent to the current claim for increase, the Veteran's demonstrated range of motion, without consideration of DeLuca factors, has been limited primarily to 90 degrees of forward flexion and 270 degrees of combined range of motion.  These findings warrant a noncompensable rating under the General Formula.

However, the Board recognizes that VA examination has revealed subjective complaints of pain and weakness, but without incapacitating episodes.  The Board observes that, given the Veteran's painful-albeit, noncompensable-lumbar spine motion, and other symptoms, the initial 10 percent rating assigned appears to be consistent with DeLuca, 38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  However, the medical evidence reflects that no higher rating is assignable, even when functional loss due to pain, weakness and other factors is considered.

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbar spine disability.  However, such would not be the case here.  None of the evidence of record indicates that the Veteran has any neurological impairment.  Because there has been no objective evidence of neurological impairment attributable to the low back disability, the Board finds that there is no basis for additional separate, compensable ratings under this provision.  

Although the revised criteria sets forth a Formula for Rating Intevertebral Disc Syndrome (IVDS) on the Basis of Incapacitating episodes, here, the disability also is not shown to involve IVDS or incapacitating episodes at any time pertinent to the current claim for increase.

Hypertension

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  38 C.F.R. § 4.104.

The Veteran's post-treatment records are negative for specific treatment for hypertension.

On VA examination in January 2009, the examiner noted that the Veteran took hydrochlorothiazide every day.  The Veteran remarked that he was diagnosed with hypertension in 2002, and he had been taking hydrochlorothiazide since that time.  He added that hydrochlorothiazide worked well for him, and he had never had a myocardial infarction or cerebral vascular accident.  The examiner noted present blood pressure readings of 138/90, 135/89, and 129/89.  The diagnosis given was hypertension, essential, controlled.

At his September 2011 Board hearing, the Veteran stated that he did not monitory his blood pressure on a daily basis.  He said that his blood pressure readings averaged 145 or 142 over 89.  He took daily medication for his hypertension.

Based on the evidence of record, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's hypertension.  The evidence clearly shows that the Veteran's hypertension is controlled by medication that he takes daily.  As noted above, a compensable evaluation for hypertension requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  However, a rating higher than 10 percent is not warranted, as the blood pressure readings pertinent to this appeal do not show diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Therefore, a 10 percent rating, but no higher, for hypertension is warranted.

Extraschedular Considerations

The Board has also considered whether the disabilities at issue present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's claimed disabilities.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

Service connection for sleep apnea is granted.

A disability rating of 20 percent, but no higher, for DDD of the cervical spine is granted, subject to the regulations governing the payment of monetary awards.

A disability rating in excess of 10 percent for low back strain is denied.

A disability rating of 10 percent, but no higher, for hypertension is granted, subject to the regulations governing the payment of monetary awards.


REMAND

The Veteran's last VA audiological examination was performed in January 2009.  During his September 2011 Board hearing, the Veteran specifically asserted that the symptomatology he experiences due to his service connected bilateral hearing loss disability has increased in severity since his last VA examination.  Further, difficulty hearing is a symptom capable of lay observation, and so the Veteran's statements concerning increased difficulty hearing since his last examination are considered competent.

The Board further notes the Court has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  This was not done by the examiner who performed the January 2009 examination.

In Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), the Court held that the duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  In consideration of the Veteran's competent statements regarding an increase in the severity of his symptoms, and the Court's holding in Martinak, the Board finds that the Veteran should be afforded a new VA examination in connection with his claim for a higher disability rating for his bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an audiological evaluation by an examiner with sufficient expertise to determine the current severity of his service-connected bilateral hearing loss disability.

The claims folder must be made available to and reviewed by the examiner, and any indicated audiological studies should be performed.  

In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.   See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


